Citation Nr: 1310237	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  07-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a brain tumor.

3.  Entitlement to service connection for a bilateral eye condition as secondary to a brain tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to August 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously remanded in November 2009 and September 2012.  The Veteran previously appeared for an August 2009 Travel Board hearing, conducted by a Veterans Law Judge who is no longer with the Board.  The Veteran indicated in April 2012 that he did not want another hearing.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.

2.  A brain tumor, to include hemangioma or meningioma, was not manifested in service or in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's claimed brain tumor disability is related to an event, injury, or disease in service.

3.  A bilateral eye condition was not manifested in service; and the preponderance of the evidence is against a finding that the Veteran's bilateral eye condition is related to an event, injury, or disease in service, or other service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

2.  Service connection for a brain tumor, to include hemangioma or meningioma, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

3.  Service connection for a bilateral eye condition is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A notice letter dated in May 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, VA treatment records, and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  Additionally, VA examinations were provided in December 2009.  Finally, a Veterans Health Administration (VHA) advisory opinion was obtained in July 2011.  VA has fulfilled its duty to assist.

Previously, in November 2009, the Board remanded the claims for the performance VA examinations in connection with the claims.  These examinations were performed in December 2009.  In September 2012, the Board again remanded the claims with instructions for the Veteran to provide signed release forms for obtaining private treatment records from "Darling, Texas," "Robert Whitley," and from "John Hopkins Hospital."  In September 2012, the AMC asked the Veteran to submit a VA Form 21-4142 to authorize VA to obtain the treatment records.  The Veteran did not provide the necessary authorization.  The Veteran informed the AMC in November 2012 that he could not locate the doctors in question, and he did not have any information to send in on the VA Form 21-4142 forms.  The Board has reviewed the VA examination reports and the AMC's efforts to obtain authorization from the Veteran to obtain the requested treatment records and finds that there has been substantial compliance with the requirements articulated in the Board's prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims

A.  General Law and Regulations

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic disabilities, such as tumors, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to or the result of an established service- connected disability.  38 C.F.R. § 3.310 (2012). This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Hearing Loss Disability

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran seeks service connection for a bilateral hearing loss disability.  He has essentially asserted that his present hearing loss is due to his experiences on active duty as a rifleman and machine gunner.

On June 1944 service entrance physical examination, a clinical evaluation of the Veteran's ears was normal.  Whispered voice test results were 15/15 bilaterally.  On August 1946 service separation examination, whispered voice test results were 15/15 bilaterally.  A clinical evaluation of the Veteran's ears was normal.

The Veteran submitted an uninterpreted private audiogram dated in October 1996.  The audiologist wrote that the Veteran had a mild to severe SNHL in both ears.

In a March 2007 statement, the Veteran remarked that in about 1970, he went to a VA medical center to have his hearing checked.  He said that a doctor looked at his ears but did not perform a hearing test.

During his August 2009 Board hearing, the Veteran said that he started noticing problems with his ears when he got out of the service.  He said that at a distance, he could not understand what his wife was saying.  He related that he saw a doctor for his hearing after he got out of the service, but a hearing test was not administered.  He said that he received treatment for his ears in the 1970s, but he could not recall exact years.  He related that he had difficulty with his hearing aids.

On VA audiological and otolaryngology compensation and pension examinations in December 2009, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
50
60
65
60
76
LEFT
45
60
65
65
80

Speech recognition testing yielded results of 88 percent bilaterally.  The audiologist gave a diagnosis of mild sloping to severe SNHL bilaterally.  The Veteran reported having exposure to gunfire, explosions, and other combat noise as a rifleman during active duty.  It was noted that the Veteran's audiometric thresholds were within normal limits at discharge.  After discharge, the Veteran worked in a shoe manufacturing company for about two years and then spent an additional 18 years installing irrigation systems.  The report reflects that the Veteran was uncertain as to the time of onset of his bilateral progressive hearing loss.  The otolaryngologist remarked that the Veteran was separated from service well over 60 years ago, and it would appear that the bulk of the Veteran's military noise exposure was incurred about 65 years ago.  The otolaryngologist opined that the Veteran's current audiometric thresholds could be considered very consistent with his current age.  Both the audiologist and the otolaryngologist opined that the most likely etiology of the Veteran's current hearing loss was presbycusis.  They both opined that it was less likely than not that the Veteran's current hearing loss was related to military service, as there would only be a remote possibility, at best, that the hearing loss might have been incurred while on active duty.

With regard to hearing loss, medical evidence of record clearly establishes the presence of a hearing loss disability for VA purposes.  Also, the Veteran has stated that he has had problems with his hearing since shortly after service.  He is competent to describe such an observable symptom, even as a layperson.  38 C.F.R. § 3.159(a)(2).  The Veteran has also reported that during service he was exposed to excessive noise as a machine gunner.  While service records do not confirm that he was a machine gunner, they do establish that he participated in combat actions against the Japanese at Okinawa.  This is sufficient to demonstrate in-service acoustic trauma.  The evidence of record therefore clearly shows an in-service trauma and a current disability.  What he must still show to establish service connection for his bilateral hearing loss disability is that it is related to his exposure to noise trauma in service.

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  A Veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observe, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like hearing loss, his assertion that he experienced decreased hearing since service is not credible.  

Significantly, prior to the Veteran's November 2009 Board hearing, it was not the Veteran's assertion that he had been experiencing decreased hearing continuously since service.  In fact, the record reflects that in a March 2007 statement, the Veteran indicated that he sought medical treatment for hearing loss in 1970-nearly 24 years after leaving active duty.  Although the Veteran claimed in his November 2009 Board hearing that he first noticed his hearing loss upon leaving active duty, the report of the December 2009 VA examinations reflects that the Veteran was uncertain as to the beginning of his bilateral hearing loss.  Because the Veteran has contradicted himself as to the onset of his bilateral hearing loss disability, the Board finds his statements regarding a continuity of symptomatology not credible.  See Pond v. West, 12 Vet. App, 341 (1999).  Having found the Veteran's statements that his bilateral hearing loss disability has persisted since his active duty service not credible, the Board finds that service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted since is not warranted.  As there is no competent and credible evidence that SNHL was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for SNHL as an organic disease of the nervous system).

Regarding whether the Veteran's bilateral hearing loss is otherwise related to his service, to include his conceded exposure to noise trauma therein, none of the medical evidence of record supports the Veteran's claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Veteran has submitted uninterpreted audiograms from October 1996 and June 2010, neither examiner gave any indication that the Veteran's demonstrated hearing loss had any connection to his active duty service.

The December 2009 VA examiners reviewed the Veteran's entire claims file, including his service treatment records, and opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  In reaching this conclusion, the VA examiners noted that at the time of the Veteran's separation from service, testing indicated normal hearing in both ears.  They also reviewed the post-service treatment records and considered the Veteran's self-reported history.  Here, the Board places great weight on the December 2009 VA opinions, as they were provided by an audiologist and a physician (who by virtue of training and experience are eminently qualified to offer these opinions), contain a complete description of the hearing loss disability, include a rationale for the opinions provided, and reflect familiarity with the clinical data and the Veteran's complete medical history.

As for the statements from the Veteran relating his bilateral hearing loss to his noise trauma in service, while he may be competent to testify as to the symptoms he experiences (such as hearing loss), it is beyond his competence as a layperson to opine that he had a bilateral hearing loss disability (defined under 38 C.F.R. § 3.385) at a particular time or that his bilateral hearing loss disability is related to the aforementioned event in service.  The Veteran is a layperson and lacks the training to opine regarding medical etiology in this case; whether hearing loss met the requisite audiometric thresholds to be considered a disability or is related to noise exposure is a question that is medical in nature and may not be resolved by mere lay observation.  See 38 C.F.R. § 3.159(a)(2).  

Based upon the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service, to include his exposure to noise trauma therein.  Accordingly, the appeal seeking service connection for bilateral hearing loss must be denied.

B.  Brain Tumor and Eye Disability

The Veteran seeks service connection for a brain tumor and bilateral eye disability.  The Veteran has stated that while on active duty, he was struck in the right eye during a fight or boxing match.  He did not seek treatment for any injury, but he has related that he has had problems with his right eye from that time.  He said that he was prescribed glasses, and on occasion, he took a pill given him by a medical corpsman,

On June 1944 service entrance physical examination, a clinical evaluation of the Veteran's eyes and head was normal.  Vision test results were 12/20 bilaterally.  Vision testing completed in July 1946 yielded results of 18/20 for the right eye and 16/20 for the left eye.  On August 1946 service separation examination, a clinical evaluation of the Veteran's eyes and head was normal.  Vision testing completed in yielded results of 14/20 for the right eye and 18/20 for the left eye.

Records from a private hospital document a March 1979 surgery for a tumor behind the right eye.  The reports indicate that the most likely etiology of the tumor was a hemangioma.

A January 2002 VA treatment record reflects that the Veteran had a history of glaucoma of the left eye since a hemorrhage of the left eye in 1980.  The note further reflects that the Veteran lost sight in his right eye in 1980 with the excision of a brain tumor behind his eye.

A CT scan of the Veteran's head taken in February 2005 revealed evidence of a prior right frontal craniectomy, an old lacunar infarction in the left basal ganglia, and no evidence for territorial infarctions or hemorrhage.

A March 2006 VA treatment record indicates that the Veteran had a history of glaucoma of his left eye.

A private treatment record form February 2009 reflects that the Veteran had a diagnosis of left eye glaucoma.

During his August 2009 Board hearing, the Veteran recounted being involved in a boxing match while on active duty.  He related that he was hit in the right eye.  He said that after the fight, he was given glasses.  He said that his eyes would sting.  He stated that he found out about his tumor in 1979.  The tumor was located behind his right eye, and he had it surgically removed.  The tumor had not returned.  The Veteran felt that he had an eye problem secondary to the brain tumor.  

On VA neurological compensation and pension examination in December 2009, the Veteran told the examiner about his boxing match experience while on active duty.  He also recounted his surgery.  The examiner found the Veteran to be alert and oriented in all spheres.  The Veteran's gait was stable.  There was no cogwheeling or spasticity.  The Veteran's visual fields in the right eye were abnormal.  Extraocular movements appeared to be full.  The Veteran's left pupil reacted, and the right did not.  There was intermittent ptosis of the right eyelid.  There was no facial asymmetry.  Speech was fluent.  There was no pronator drift observed.  Deep tendon reflexes were normally active and symmetrical at the biceps, knees, and ankles bilaterally.  On reviewing the claims file, the examiner remarked that a benign hemangioma had been removed from the Veteran's head, having originated from blood vessels and not a brain tumor, and which caused loss of vision in the Veteran's right eye.  The examiner further opined that the tumor was not due to the blunt force boxing injury, as hemangioma were well know benign growths which arose spontaneously in various body locations.

In August 2010, the Veteran submitted a letter from A.S.G., M.D..  Dr. G. said that he reviewed medical records brought by the Veteran, and he opined it was more likely than not that a trauma caused the Veteran's tumor to swell and hemorrhage, which would have caused a benign tumor to become more massive in size and traumatize the optic nerve.  Dr. G. opined that this would more likely than not lead to greater optic nerve damage.  Dr. G. stated that were it not for the Veteran's in-service boxing trauma, the tumor might have not become symptomatic.

In July 2011, the Board submitted the claims file to the Chief of Ophthalmology at a VA medical center for an advisory opinion.  The doctor recounted the Veteran's history of an eye injury during an in-service boxing match and subsequent surgery in 1979 to remove a tumor.  The doctor further noted that a neurologist contended in 2009 that the mass removed was a benign hemangioma and that it was not due to blunt force but that it was a non-related benign growth.  The doctor further reviewed the positive nexus statement from Dr. G..

The doctor remarked that there was a 35 year gap in the history of the claimant, as the Veteran reported no obvious eye issues until the proptosis and discomfort that occurred in or around 1979.  The doctor commented that the findings of the preliminary tests performed in 1979 pointed in the direction of three diagnostic conditions:  hemangioma, glioma, and dermoid.  The doctor noted that calcification can occur with hemagiomas, and vascularity is dependent on flow dynamics of the lesion.  It was further noted that other typical findings of meningiomas such as hyperostosis, appearance, and painless vision loss were not present historically.

The examiner opined that based on a review of the records, the findings were more consistent with a diagnosis of hemangioma than meningioma.  He explained that despite that diagnosis, it was more likely than not that the tumor was present during the Veteran's time in the service; however, the long duration of relatively symptom-free status after release form the service would make it less likely than not that the remote trauma was the etiologic reason for the sudden proptosis and subsequent need for surgery in or around 1979.  He further explained that the natural course of many of these lesions is that they slowly grow and at some point become symptomatic.  He believed that was the case with the Veteran, and that his previous boxing trauma was not a contributing factor to the ultimate progression of the tumor.

In an addendum to his report, the Chief of Ophthalmology specified that based on the records available, it appeared that the current residual of decreased vision in the right eye was related to the surgery for the orbital hemangioma, as until the surgery, there was no evidence found of a reported visual deficit.  He remarked that it was more likely than not that the visual impairment was caused by the orbital surgery based on proximity.  He opined that it was less likely than not that the glaucoma in the Veteran's left eye was related to the right orbit hemangioma and surgery, and it was less likely than not that any of the Veteran's current eye disabilities were related to the Veteran's active military service.

It is not in dispute that the Veteran had to undergo orbit surgery in 1979.  It is also not in dispute that the Veteran has vision problems in his right eye and glaucoma in his left eye.  The Veteran's statements regarding an in-service injury are considered credible, despite the lack of contemporaneous documentation in service treatment records.  Reportedly, this was an unsanctioned boxing match set up by the men in his unit for entertainment, and was not likely to have been reported.  Further, the Veteran has stated that at the time, he merely experienced some pain, and did not require treatment.  

Regarding whether the Veteran's claimed tumor and eye condition is related to his service, to include his conceded trauma during a boxing match, the record includes both medical evidence that potentially supports the Veteran's claim, and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence that supports the Veteran's claim consists of the August 2010 letter from Dr. A.S.G. who opined it was more likely than not that a trauma caused the Veteran's tumor to swell and hemorrhage.  He further stated that stated that were it not for the Veteran's in-service boxing trauma, the tumor might have not become symptomatic.  The Board notes, however, that in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008), the United States Court of Appeals for Veterans Claims (Court) held that while a claims file review is not required for a medical opinion to have probative value, it must be clear from the record that the opinion provider "was informed of the relevant facts" in rendering a medical opinion.  In this regard, it is noted that although the private audiologist had an opportunity to review the reports from the Veteran's 1979 surgery, he did not review or discuss the significance of the Veteran's service treatment records or lack of post-service treatment before 1979.  Additionally, Dr. G. did not discuss the other alternative diagnoses that were offered in connection with the March 1979 surgery.  As such, it is not clear whether Dr. G. had thoroughly reviewed and considered the records he did review.  

In contrast, the July 2011 VA Chief of Ophthalmology reviewed the Veteran's entire claims file, including his available STRs, and opined that the Veteran's previous boxing trauma was not a contributing factor to the ultimate progression of the tumor.  He further opined in an addendum that that it was more likely than not that the right eye visual impairment was caused by the orbital surgery; that it was less likely than not that the glaucoma in the Veteran's left eye was related to the right orbit hemangioma and surgery; and it was less likely than not that any of the Veteran's current eye disabilities were related to the Veteran's active military service.  He reviewed and discussed the Veteran's service treatment records, post-service treatment, and alternative diagnoses.  He discussed in detail the medical principles underpinning his given opinions.  He also acknowledged and discussed the positive nexus opinion given by Dr. G.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater weight on the July 2011 VA Chief of Ophthalmology's opinion and subsequent addendum, as it was provided by an ophthalmologist (who by virtue of training and experience is eminently qualified to offer this opinion), contains a complete description of the disabilities in question; includes a rationale for the opinions provided, and reflects familiarity with the clinical data and the Veteran's complete medical history.  

As for the statements from the Veteran relating his brain tumor and eye disability to a boxing match in service, while he may be competent to testify as to the symptoms he experiences (such as pain and vision loss), it is beyond his competence as a layperson to opine that he had a hemangioma or that his vision disability is related to the aforementioned event in service.  The Veteran is a layperson and lacks the training to opine regarding medical etiology in this case; whether a hemangioma with accompanying residuals or glaucoma is related to residuals of a boxing match is a question that is medical in nature and may not be resolved by mere lay observation.  See 38 C.F.R. § 3.159(a)(2).  

Based upon the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's claimed brain tumor, eye disability, and his service, to include as secondary to trauma incurred during a boxing match.  Accordingly, the appeal seeking service connection for a brain tumor and a bilateral eye condition must be denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for a brain tumor is denied.

Entitlement to service connection for a bilateral eye condition as secondary to a brain tumor is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


